DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 3/31/2021: 
1. Claims 1, 4, and 7-14 are pending in the current application. Claim 13 remains withdrawn without traverse. Claims 1, 4 and 7-14 are amended. Claims 2-3, 5-6 and 15-20 have been canceled. 
2. The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (EP 1 207 132) in view of Chiesa, Paolo, Matteo Carmelo Romano, and T. G. Kreutz. "Use of membranes in systems for electric energy and hydrogen production from fossil fuels." Handbook of Membrane Reactors. Woodhead Publishing, 2013. 416-455.
Regarding claim 1, Kinoshita teaches a fuel cell system comprising: 
	an anode configured to output an anode exhaust stream, or anode vent gas 021 comprising hydrogen, carbon dioxide, and water; and 
	a membrane dryer configured to receive the anode exhaust stream 021, remove water from the anode exhaust stream and output a membrane dryer outlet stream, the membrane dryer comprising (P73):
	a first chamber 172 configured to receive the anode exhaust stream; a second chamber configured to receive a purge gas 174 (P128); and 	a semi-permeable membrane 
Kinoshita is silent in teaching the exact configuration of the purge gas and anode exhaust stream in relation to the first and second chamber; however, Chiesa teaches a hydrogen selective membrane of the same composition as Kinoshita using a purge gas, teaches the first chamber receiving the exhaust stream, a second chamber receiving the purge gas, or sweep gas, a semi-permeable membrane separating the first chamber and the second chamber, wherein the semi-permeable membrane is configured to allow water and hydrogen to diffuse there through, thereby removing water and hydrogen from the exhaust stream (Sec. 10.6.1; Fig. 10.13 (c))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the membrane of Chiesa in the system of Kinoshita so that the retentate, or hydrogen-lean stream is used as a purge gas in the second chamber and the membrane allows water and hydrogen to permeate as it yield a predictable outcome a skilled artisan would have expected to achieve such as hydrogen permeating through the membrane creating a hydrogen rich stream and using a purge stream to improve separation. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results 
Furthermore, with respect to the above combination of overall elements, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 4, modified Kinoshita in view of Chiesa teaches the second chamber of the membrane dryer is configured to output a process recycle stream comprising the purge gas, hydrogen that diffused through the semi-permeable membrane, and water that diffused through the semi-permeable membrane (Fig. 10.13; Fig. 12-14 Kinoshita) 
Regarding claim 11, modified Kinoshita in view of Chiesa teaches an anode gas compressor located downstream of the anode, 
	wherein the anode gas compressor 171 is configured to compress the anode exhaust stream 166 upstream of the membrane dryer (P128; Fig. 13).
Claims 7-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Chiesa as applied to at least claim 1 above, and further in view of Terrien et al. (US 2012/0118011).
Regarding claim 7, modified Kinoshita teaches the fuel cell system further comprising a 

	Terrien teaches a process stream containing hydrogen, carbon dioxide, water and methane (P19) that is fed to a hydrogen selective membrane separation unit that separates the stream into a permeate stream 5 that is recycled and a hydrogen lean residue stream 6 (P30-31). Terrien teaches that it is well known to use a separation process comprising carbon dioxide liquefaction to liquefy carbon dioxide in the membrane dryer outlet stream (P32-33). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the carbon dioxide liquefaction process of Terrien in the fuel cell system process of Kinoshita for the membrane outlet/purge stream for additional carbon dioxide recovery and to improve gas consumption and reduce carbon dioxide tax. 
Regarding claim 8, modified Kinoshita in view of Terrien teaches the carbon dioxide liquefaction system comprises a liquid carbon dioxide separator configured to separate liquefied carbon dioxide from the membrane dryer outlet stream, thereby producing a carbon dioxide-lean off gas stream 10 and a high purity liquid carbon dioxide stream 9 (P33-34; Fig. 4).
Regarding claim 9, Kinoshita in view of Terrien teaches the carbon dioxide liquefaction system comprises a heat exchanger configured to heat the carbon dioxide-lean off gas (P61). Kinoshita teaches that the retentate stream can be used as a purge gas in the system (P136).  

Regarding claim 12, Kinoshita is silent in teaching comprising at least one additional membrane dryer; however, Terrien, in a similar field of endeavor related to recovery of hydrogen from a system, teaches using multiple membrane dryers in order to increase recovery of hydrogen and carbon dioxide and to reduce carbon emissions (P71). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include multiple membrane dryers in the system of Kinoshita to increase recovery of hydrogen and carbon dioxide and to reduce carbon emissions, as taught by Terrien. 
Regarding claim 14, modified Kinoshita in view of Terrien teaches including multiple membrane dryers that are connected in series to increase recovery of hydrogen and carbon dioxide and to reduce carbon emissions (P29. 71). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Chiesa and Terrrien as applied to at least claim 7 above, and further in view of Buxbaum (US 2016/0329582).
Regarding claim 10, modified Kinoshita is silent in teaching a heat exchanger configured to cool the anode exhaust stream to the membrane dryer to above the freezing temperature of water, with a system to remove liquid water and minimize the amount of water fed to the membrane dryer; however, Buxbaum, in a similar field of endeavor related to a fuel cell system and membrane recycle purification, teaches using a heat exchanger configured to cool the anode 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cool the anode exhaust stream to the membrane dryer to above the freezing temperature of water, with a system to remove liquid water and minimize the amount of water fed to the membrane dryer, as taught by Buxbaum, in the system of modified Kinoshita, to improve hydrogen extraction and lower cost. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are directed to the amended claims, which are addressed above, in full, in the new rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729